DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-11, and 15-18, are rejected under 35 U.S.C. 103 as being obvious over Ericson (4,396,374) in view of Lazarus (3,921,299). 
	Regarding claim 1, Ericson discloses a matrix system (Fig. 9) comprising: a body 4/10/15 including: a handle 4 having a handle rotational axis, a housing 10 having an inside wall; and a base 15 disposed distal across the housing 10 from the handle 4 (Fig. 9).  
Ericson’s system further comprises a spindle 5 (Fig. 1) disposed within the body 4/10/15, operationally and integrally attached to the handle 4, and having a spindle rotational axis.  The handle 4 is connected to the housing 10 via the spindle 5 and the handle rotational axis is the same as the spindle rotational axis within the housing 10 (Figs. 1, 7, 9). 
Ericson’s system further comprises a matrix band 20 having a first end and a second end (Figs. 7 and 9).  However, Ericson fails to disclose the matrix band’s first end being permanently affixed to the spindle and second end being permanently affixed to the inside wall of the housing.  Lazarus discloses a circumferential matrix system comprising: a matrix band 10, a housing 61/82, and a spindle 88 (Figs. 13 and 16). Lazarus shows the matrix band 10 on one end 24 is affixed to a spindle 88 (Fig. 13), and on another end 54 is affixed to an inside wall of the housing 61 (Fig. 14).  Note that Lazarus discloses the matrix band 10 on another end 54 is affixed to the inside wall of housing 61 by bracket 80, and is not movable due to being clamped onto the housing 61 by bracket 80 (Fig. 13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ericson by permanently affixing either ends of the matrix band to the spindle (e.g. permanently clamp an end of the matrix band onto spindle 3) and to the housing 10’s wall as a suitable alternative arrangement of the matrix band within a winding mechanism as taught by Lazarus.  Note that Lazarus’ arrangement of the matrix band would prevent excess trailing ends of the matrix band outside of the housing, which may cause entanglement and clutter at the treatment site.  
	As to claim 2, Ericson shows the body 1 having a tear drop shape at concave recess 14 such that a narrow end 14 of the tear drop shape is capable of providing an anatomical shaped interface 14 with the tooth of the patient (Figs. 3-4, 7; column 3 lines 13-23).  As to claim 3, Ericson shows the matrix band being contoured (Fig. 7).  As to claim 5, both Ericson and Lazarus disclose the matrix band of metal (abstract) with no mention of any coating on the metal, the matrix band is considered to be uncoated as claimed.  Regarding claims 6-7, Ericson/Lazarus discloses the invention substantially as claimed as detailed above with respect to claims 1 and 2.  As to claim 8, Lazarus discloses the housing 61 is closed around the matrix band using heat stakes 74  or locking device (locking ridges 74) that is capable of preventing the matrix band from unwinding and provides tactile feedback for a user while tightening and loosening (Fig. 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ericson by using heat stakes to permanently affix the matrix band within the housing, as taught by Lazarus as a suitable alternative bonding mechanism.  
As to claim 10, both Lazarus and Ericson shows the handle being a thumbwheel shaped to enable fingertip gripping for adjustment of the matrix band and placement of the matrix band around the tooth.  As to claim 11, Lazarus shows the body 61 is formed of housing 61 having tabs 62, 78, affixed into an aperture 64 of the base (Fig. 3).  
As to claim 15, Ericson shows the spindle is rotated around the rotational axis by rotational movement of the handle 4 along the rotational axis.  That is, rotation of the handle 4 would rotate the spindle 3/5 (Figs. 1, 3, 7). 
As to claims 16-18, Ericson shows the spindle 5 is disposed within and is surrounded by the housing 10 (Fig. 1). 

4.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Ericson/Lazarus, as applied to claim 1 as detailed above, and further in view of Kilcher et al. (2011/0189629).    
Ericson/Lazarus is silent to the matrix band being coated claimed.  Kilcher et al. discloses a dental matrix band that may be optionally uncoated or coated (paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ericson/Lazarus to coat matrix in order to impart favorable surface properties such as reduced adhesion to the filling material as explicitly taught by Kilcher et al. 

Response to Arguments
5.	Applicant’s arguments regarding the newly recited limitation(s) have been fully considered but are not found persuasive.   
Applicant argues that Lazarus does not disclose the newly recited limitation(s) “a base disposed distal across the housing from the handle”.  However,  note that Lazarus is not relied upon for such limitation(s) regarding the base.  The primary reference Ericson already discloses the matrix system (Fig. 9) comprising: a body 4/10/15 including: a handle 4 having a handle rotational axis, a housing 10 having an inside wall; and a base 15 disposed distal across the housing 10 from the handle 4 (Fig. 9).  The ground(s) of rejection relies on Lazarus for the feature that Lazarus’ matrix band 10 on one end 24 is affixed to a spindle 88 (Fig. 13), and on another end 54 is affixed to an inside wall of the housing 61 (Fig. 14).  The ground(s) of rejection does not seek to modify Ericson’s base 15.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772